Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum-. It appears from the record that this case came on for trial before the Official Referee on August 30, .1950, and that no evidence was taken. It further appears that the Referee dictated a purported stipulation of the facts which neither plaintiff nor her counsel agreed to. The findings of fact, conclusions of law and judgment are not based on any evidence and the so-called “ stipulation ” is not binding on plaintiff. She is entitled to her day in court. Whether or not she is entitled to any further relief than that given by this judgment is not before the court on this record. All concur. (Appeal from a judgment adjudging plaintiff to be owner of a one-half interest only in the premises described in the complaint, as tenant in common with defendant Mary Pietrzykowski.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Piper, JJ.